Title: John Adams to Samuel Osgood, 30 June 1784
From: Adams, John
To: Osgood, Samuel


        
          Dear Sir
          The Hague June 30. 1784
        
        I received your Letters with great Pleasure. They let me into many Misteries before impenetrable. The Journal which caused Such Wonder, was intended to be sent to Mr Jackson. But recollecting the frequent Injunctions of your Secretary, to be minute: to Send him even the Looks of Ministers to be Sure, Conversations, and considering that in the Conferences for the Peace, I had been very free, which I had Reason to expect would be misrepresented by Franklin, I suddenly determined to throw into the Packet for Livingston, what was intended for another.— Let them make the most and the worst of it.
        I now look for a new System. Mr: Laurens and Mr: Dana will be in Congress, and Mr: Jay is Minister of foreign Affairs. I am glad that one honest Minister is rewarded, or rather I might say I am glad that all honest Ministers are not punished. I have seen some Letters from America, in which an apprehension is expressed, of Congress refusing to receive foreign Ministers— Are our Countrymen not sensible that every Sovereign has a right to send Ambassadors— To refuse an Ambassador of any Denomination would be a Declaration of War, an Hostility— You are not obliged to send Ambassadors, but you are obliged to receive such as are sent. Switzerland dont send: but it receives. I wish that a general Delusion may not seize our People, from a Spirit of Economy operating with the Sinister Intrigues of those who appear to wind us round their Fingers at Pleasure. … Without a formal Acknowledgment of our Sovereignty by every maritime Power we shall be involved in eternal Disputes and Insults.— A Letter from Sovereign to Sovereign answered may be an Acknowledgment sufficiently formal: but a Letter at least ought to be written by Congress signed by their President and sent to every sovereign in Europe— I have strong suspicions that there is a formal Design to embroil us, if possible with every Power of Europe; I cannot otherwise account for the strange Conduct towards us, and the Advice that is given us— We must think for ourselves or be Dupes.
        I wish myself at home, but I dont like to force myself abruptly away. it would be as disrespectfull to the Power to whom I am sent as to that which sends me.— But I will not remain long in Europe idle and Useless, making Bows and Visits, and eating and drinking

good Cheer.— Why can’t you be good Boys, do as you are bid and more; discover the secret Wishes of the Heart and make Franklin Ambassador to St: James’s & Billy to Versailles— Do this, call me home, and send no more, and I will be answerable you will have no more Propositions, against having Ministers in Europe.
        It is worth hundreds of Thousands sterling, to have all your Connections formed with the maritime States of Europe— The 500 Men you keep up at a great Expence, will not earn you a Groat, will do you nothing but Mischief— dont be profuse at the Bung if you are frugal at the Spigot.
        If you have Ministers in Europe at all, you must keep up their Part— To save a Thousand Pounds you will sink your Character so low as to cost you millions to regain it.
        With great Esteem &c.
      